Title: From George Washington to George Clinton, 27 June 1780
From: Washington, George
To: Clinton, George



My Dear Sir,
Head Quarters Ramapaugh [N.J.] June 27th 1780

I duly received your letter of the 17th and am much obliged to you for the succour so readily afforded to West Point. The reinforcement of continental Troops sent there and the present disposition of the Army make it inexpedient at this time to keep the militia in the field and I have therefore directed General Howe to dismiss them. The continuing them in service at this time would be peculiarly inconvenient, both because it would impede our preparations and would be injurious to agriculture. In particular it would interfere with the measure of drafting to complete the Continental Battalions to their full establishment, which is the pivot on which the intended co-operation must absolutely turn. Without it, we can certainly undertake nothing decisive, scarcely anything offensive. I am therefore willing to submit to all the embarrassments arising from the present weakness of the army, rather than retard that essential measure by employing the militia.
I cannot forbear entreating Your Excellency to give all your aid to the execution of the measures recommended by the Committee of Congress. I assure you with the greatest sincerity, that nothing short of them will answer our purpose, and that I am fully persuaded from a general view of European and American affairs—the fate of our cause depends on the exertions of this campaign. The sparing system has been too long tried by many of the States, till it has brought us to a crisis little less than desperate, and if the opportunity now before us be neglected,

I fear it will be too late to retrieve our affairs. As I always speak to Your Excellency in the confidence of friendship, I scruple not to confess, that the prevailing politics for a considerable time past have filled me with inexpressible anxiety and apprehension and have uniformly appeared to me to threaten the subversion of our independence; Happy will it be if a period to them is now arrived, and a change of measures intervenes to save us from ruin.
When I make these observations justice demands that I should acknowledge to the honor of your State that the pernicious system I have complained of has not influenced your councils; but that new York is among the few that has felt the necessity of energy, and considering its situation has done every thing that could be expected from it. I doubt not a perseverance in the same plan; and that Your Excellency’s influence will be as it has been successfully employed to promote it. With everry sentiment of respect & regard I am your Excellencys Most obet & hum. Servant

Go: Washington

